          Case 4:15-cv-00784-KGB Document 189 Filed 06/27/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      WESTERN DIVISION

PLANNED PARENTHOOD OF ARKANSAS                                                 PLAINTIFFS
AND EASTERN OKLAHOMA, d/b/a
PLANNED PARENTHOOD GREAT PLAINS; and
STEPHANIE HO, M.D., on behalf of
themselves and their patients

v.                                Case No. 4:15-cv-00784-KGB

LARRY JEGLEY, Prosecuting Attorney for
Pulaski County, in his official capacity, his
agents and successors; and MATT DURRETT,
Prosecuting Attorney for Washington County,
in his official capacity, his agents and
successors                                                                   DEFENDANTS


                                            ORDER
        On March 27, 2019, the Court entered an Order staying this action until May 26, 2019

(Dkt. No. 183). As that date has passed and because no party has requested an extension of the

stay, the stay is lifted.

        So ordered this 27th day of June 2019.



                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
